34 Cal. App. 2d 659 (1939)
WALTER J. RENZ, Respondent,
v.
HARRY J. PINNEY et al., Defendants; ALFRED WHITTELL, Appellant.
Civ. No. 12127. 
California Court of Appeals. Second Appellate District, Division One.  
September 26, 1939.
 W. W. Kaye for Appellant.
 J. G. Moser and Richard Coblentz for Respondent.
 White, J.
 This is a motion to dismiss the appeal or affirm orders of the Superior Court of Los Angeles County granting a motion that Walter J. Renz be substituted as plaintiff and judgment creditor in the place and stead of Alfred Whittell and granting the motion of Walter J. Renz for an order recalling and quashing a writ of enforcement in the action. [1] Said motion is made on the following grounds:
 "(1) The appeal was taken for delay only."
 "(2) The questions on which the decision of the cause depends are so unsubstantial as not to need further argument."
 "(3) The appellant is not a party aggrieved; and *660"
 "(4) The orders from which the appeal is attempted are not appealable orders."
 A motion such as this is regarded as something in the nature of a demurrer to the brief of appellant on the ground that it presents no substantial grounds for the appeal. Appellant's opening brief contains six specifications of error which are earnestly urged as grounds for reversal of the orders in question. A review of the brief satisfies us that some of these specifications of error present substantial questions, such as whether the superior court abused its discretion in making the order of substitution in view of the asserted rights of certain lienholders to have Whittell retained as one of the parties plaintiff in his capacity as trustee for the interests of such lienholders. Other questions raised also impress us as being worthy of painstaking and careful consideration by this court, and in the solution of which questions we should have the benefit of a brief from respondent to assist us in our labors.
 Motion denied.
 York, P. J., and Doran, J., concurred.